DETAILED ACTION

Claim status

This action is in response to applicant filed on 04/25/2022 
Claims 1, 8,  and 15 have been amended.
Claims 1-20 are pending for examination.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connor (US 2016/0338644) in view of Sanders et al. (US 2021/0181848)).


Regarding claim 1: Connor disclose a wearable article for a performance capture system (Fig. 1), the wearable article comprising: 
one or more regions, wherein the one or more regions are configured to be worn on at least a portion of a body of a user (Fig. 28, ¶0468);
at least one first region of the one or more regions having a first pliability, corresponding to a stiffness, wherein the stiffness enables the at least one first region to hold devices in predetermined positions, (Fig. 14, item 14003, ¶0331-0332: sensor data control unit  14003 located wherein the common center of the concentric or progressively-nested arcuate members is at a point on the ventral surface of the portion of the human body which contains the human body joint (i.e. the joint), which implicitly have a first pliability ) ;
at least one second region of the one or more regions having a second pliability the second pliability is more pliable than the first pliability, and wherein the at least one second region is coupled between two or more first regions to allow movement of the user (Fig. 14, item 14001, 14002, 14004, 14005, 14006, 14007, ¶0330-0332) and
a plurality of mounting mechanisms  coupled to the one or more regions (articles of clothing) for mounting one or more reference markers of the plurality of reference markers of the performance capture system to be used for position determination (¶0204).
wherein positions of the one or more reference markers are computed relative to one or more cameras (¶0185: In an example, a light energy sensor can be selected from the group consisting of: photoelectric sensor, photometer, light intensity sensor, camera).
Connor does not explicitly disclose a plurality of markers of the performance capture systems. However, a plurality of markers of the performance capture systems is very well known in the art as evidence by Sander where it teaches a plurality of markers of the performance capture systems (Fig. 1B, items 125, ¶0063).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of  a plurality of markers of the performance capture systems, as disclose by Sanders, to the system of Connor. The motivation is to enhance the location of the joint hence making the performance capture more efficient.

Regarding claim 2: The combination of Connor and Sanders disclose the wearable article of claim 1, wherein the plurality of mounting mechanisms comprises reference marker housings that house the one or more reference markers (¶0204 & ¶0206).

Regarding claim 3: The combination of Connor and Sanders disclose the wearable article of claim 1, wherein the one or more regions comprise at least one adjustment mechanism coupled to at least one first region of the one or more regions, and wherein the at least one adjustment mechanism enables the at least one first region to expand or contract (¶0606). 

Regarding claim 4: The combination of Connor and Sanders disclose the wearable article of claim 1, wherein the one or more regions comprise one or more torso portions, one or more arm portions, and one or more leg portions (¶0206).

Regarding claim 5: The combination of Connor and Sanders disclose the wearable article of claim 1, but does not explicitly disclose wherein the one or more regions comprise one or more underarm portions and one or more crotch portions. However, it does disclose wherein the one or more regions comprise one or more body regions (¶0206) and underarm and crotch are well known body regions. Therefore, Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of wherein the one or more regions comprise one or more underarm portions and one or more crotch portions, to the regions of Connor since having a limited universe of potential options (body regions), the selection of any particular option (underarm and crotch) would have been obvious to one of ordinary skill in the art.  In re Jones, 412 F.2d 241, 162 USPQ 224 (CCPA 1969).  Since either option would provide the same predictable result of determine positioning, either option would have been obvious to one of ordinary skill.

Regarding claim 6: The combination of Connor and Sanders disclose the wearable article of claim 1, wherein the one or more reference markers comprise an active reference marker (¶0239: this invention can comprise a power source which is selected from the group consisting of: a rechargeable or replaceable battery (hence active)).

Regarding claim 7: The combination of Connor and Sanders disclose the wearable article of claim 1, wherein the one or more reference markers comprise an passive reference marker (¶0239: this invention can comprise a power source which is selected from the group consisting of: an energy harvesting member which harvests, transduces, or generates energy from body motion or kinetic energy, body thermal energy, or body biochemical energy; and an energy harvesting member which harvests, transduces, or generates energy from ambient light energy or ambient electromagnetic energy. (hence passive)).

Regarding claim 8: Connor disclose a system for facilitating a performance capture system, the system comprising: 
one or more processors; and 
logic encoded in one or more non-transitory computer-readable storage media for execution by the one or more processors and when executed operable to cause the one or more processors to perform operations comprising exchanging one or more of control signals and data signals with a wearable article (¶0365-0366), wherein the wearable article comprises:
one or more regions, wherein the one or more regions are configured to be worn on at least a portion of a body of a user;
at least one first region of the one or more regions having a first pliability, corresponding to a stiffness, wherein the stiffness enables the at least one first region to hold devices in predetermined positions, (Fig. 14, item 14003, ¶0331-0332: sensor data control unit  14003 located wherein the common center of the concentric or progressively-nested arcuate members is at a point on the ventral surface of the portion of the human body which contains the human body joint (i.e. the joint), which implicitly have a first pliability ) ;
at least one second region of the one or more regions having a second pliability the second pliability is more pliable than the first pliability, and wherein the at least one second region is coupled between two or more first regions to allow movement of the user (Fig. 14, item 14001, 14002, 14004, 14005, 14006, 14007, ¶0330-0332) and
a plurality of mounting mechanisms  coupled to the one or more regions (articles of clothing) for mounting one or more reference markers of the plurality of reference markers of the performance capture system to be used for position determination (¶0204).
wherein positions of the one or more reference markers are computed relative to one or more cameras (¶0185: In an example, a light energy sensor can be selected from the group consisting of: photoelectric sensor, photometer, light intensity sensor, camera).
Connor does not explicitly disclose a plurality of markers of the performance capture systems. However, a plurality of markers of the performance capture systems is very well known in the art as evidence by Sander where it teaches a plurality of markers of the performance capture systems (Fig. 1B, items 125, ¶0063).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of  a plurality of markers of the performance capture systems, as disclose by Sanders, to the system of Connor. The motivation is to enhance the location of the joint hence making the performance capture more efficient.

Regarding claim 9: The combination of Connor and Sanders  disclose the system of claim 8, wherein the at least one second region is coupled to the at least one first region and configured to allow movement of the user (¶0606).

Regarding claim 10: The combination of Connor and Sanders  disclose the system of claim 8, wherein the one or more regions comprise at least one adjustment mechanism coupled to at least one first region of the one or more regions, and wherein the at least one adjustment mechanism enables the at least one first region to expand or contract. (¶0606). 

Regarding claim 11: The combination of Connor and Sanders disclose the system of claim 8, wherein the one or more regions comprise one or more torso portions, one or more arm portions, and one or more leg portions (¶0206).

Regarding claim 12: The combination of Connor and Sanders  disclose the system of claim 8, but does not explicitly disclose wherein the one or more regions comprise one or more underarm portions and one or more crotch portions. However, it does disclose wherein the one or more regions comprise one or more body regions (¶0206) and underarm and crotch are well known body regions. Therefore, Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of wherein the one or more regions comprise one or more underarm portions and one or more crotch portions, to the regions of Connor since having a limited universe of potential options (body regions), the selection of any particular option (underarm and crotch) would have been obvious to one of ordinary skill in the art.  In re Jones, 412 F.2d 241, 162 USPQ 224 (CCPA 1969).  Since either option would provide the same predictable result of determine positioning, either option would have been obvious to one of ordinary skill.

Regarding claim 13: The combination of Connor and Sanders  disclose the system of claim 8, wherein the one or more reference markers comprise an active reference marker (¶0239: this invention can comprise a power source which is selected from the group consisting of: a rechargeable or replaceable battery (hence active)).

Regarding claim 14: The combination of Connor and Sanders  disclose the wearable article of claim 8, wherein the one or more reference markers comprise an passive reference marker (¶0239: this invention can comprise a power source which is selected from the group consisting of: an energy harvesting member which harvests, transduces, or generates energy from body motion or kinetic energy, body thermal energy, or body biochemical energy; and an energy harvesting member which harvests, transduces, or generates energy from ambient light energy or ambient electromagnetic energy. (hence passive)).

Regarding claims 15-20: Claims 15-20 are rejected for the same reasons of claims 8-13, respectively.


Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record cited in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/            Primary Examiner, Art Unit 2689